Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 11 August 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                        
                            Monsieur,
                            A Newport le 11. Aoùt 1781.
                        
                        J’ai l’honneur d’informer Votre Excellence que la frégate la Concorde vient de mouiller dans cette rade. Elle
                            m’a aporté des Dépêches intéressantes. Je vous prie de me permettre de ne pas vous les faire passer pour ne pas retarder
                            le départ du Pouzard qui les porte à M. le Comte de Rochambeau. J’ai mandé à ce Général de les
                            communiquer à votre Excellence, ainsi que tout ce que je lui écris. 
                        Je suis avec respect, Monsieur, De Votre Excellence Le très humble et très obéissant serviteur, 
                        
                            barras
                        
                    